Citation Nr: 1109076	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-29 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder injury, claimed as a right shoulder dislocation.  

2.  Entitlement to service connection for a left knee injury.  

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	T. Rhett Smith, Attorney at Law


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1975 to October 1978.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Though the Veteran underwent VA examinations in conjunction with both of his claims for service connection currently on appeal, for the reasons that follow, the Board finds these examinations to be inadequate, requiring a remand.  

First, with respect to the Veteran's claim for service connection for a right shoulder injury, the Veteran underwent a VA examination in October 2007.  The examiner noted that he did not review the Veteran's claims folder before examining the Veteran, as it was not available.  X-rays revealed that the Veteran had mild degenerative changes at the right acromioclavicular joint.  The examiner also noted an irregularity of the midshaft of the right clavicle, which he stated was likely related to remote trauma.  The examiner diagnosed the Veteran as suffering from a healed fracture of the right clavicle with no objective residual dysfunction.  

A review of the Veteran's service treatment records reveals that the Veteran was involved in a car accident in February 1976.  An X-ray revealed that the Veteran suffered a distal fracture of his right clavicle.  

Given the fact that the Veteran suffered an in-service injury, his competent report that he has had right shoulder problems since the in-service injury, and that he is currently diagnosed as having arthritis of the right shoulder, the Board finds that the October 2007 VA examination report is not adequate for rating purposes and that another VA examination is necessary to adjudicate this claim.  This new examination should be performed after the examiner has reviewed the Veteran's claims file, including his service treatment records.  As noted below, the examiner is also asked to address the Veteran's report that he has suffered from right shoulder pain since service.  

With respect to the Veteran's claim of service connection for a left knee injury, the Veteran underwent a VA examination in July 2008.  Though the examiner from this examination did review the Veteran's claim folder and offered an opinion as to the etiology of the Veteran's left knee osteoarthritis, she nonetheless did not acknowledge or discuss the Veteran's complaints of left knee problems since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in- service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).

Here again, given the fact that the Veteran suffered an injury in service and his report that he has had left knee pain since his service, a new VA examination is needed to determine the etiology of the Veteran's current left knee condition.  The new examination thus should specifically discuss the Veteran's claims of suffering from pain in his left knee since his active service.  

Finally, the Veteran also seeks a TDIU.  As the Veteran's claim of entitlement to a TDIU is intertwined with his claims for service connection, the Board must remand the claim for the RO for adjudication following the below ordered development.

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA treatment records should be obtained and associated with the Veteran's claims folder.  

2.  The Veteran should then be scheduled for an appropriate VA examination to determine the nature and etiology of his right shoulder and left knee conditions.  

The examiner should be provided the claims file, and it should be noted in the report the examiner provides that the file was reviewed.  All indicated studies should be conducted.  The examiner must also acknowledge and discuss the competent statements of the Veteran as to the continuity of symptomatology of his right shoulder and left knee conditions since service.

The examiner is then asked to provide an opinion as to whether each of the Veteran's current conditions is at least as likely as not causally related to his in-service right shoulder and left knee injuries.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case, and an appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

